Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/KR2016/009951 (filed 09/06/16), which application claims priority to KR 10-2015-012517 (filed 09/09/15).
	Claims 1-14 are pending.
	The Drawings filed 03/06/18 are approved by the examiner.
	Applicant’s election without traverse of Group I (claims 1-12) and “conductive metal” wedges species (claim 8) in the Reply filed 12/27/21 is acknowledged.
	The IDS statements filed 04/06/18, 08/07/19, 02/18/20 and 07/16/21 have been considered.  Initialed copies accompany this action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	In dependent claim 11, it is unclear as to what is required by the claim language “…are implemented as part of the stabilizing layer”.  Does such require that the material (element or alloy) for the wedge and stabilizing layer are identical, or something else?  Clarification is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-7, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allais et al 2012/0015817.
Initially, the examiner notes that applicant has not defined the claim terminology “a plurality of wedges” to any specific shape(s) or geometry.  Accordingly, the examiner submits that any geometry of conductive metal linkage contacting the stabilizing layer and the metal substrate would meet the claimed limitations.
	Allais et al 2012/0015817 discloses coated conductor is provided with improved electrical connection between the conductive layers such as the high temperature superconductor layer and a metal protection layer applied onto the high temperature superconductor layer and the substrate (Abstract).  The reference discloses metal substrate layer (e.g. Ag) (0031; 0041), buffer layer (e.g. YSZ) (0042), supercon layer (0035-0039), and metal protection layer (e.g. noble metal) (0043), which the examiner submits meets the instantly claimed stabilizing layer.  The reference additionally teaches formation of a conductive path (i.e. silver) connecting the layer structure such that the HTSC layer and the metal protection layer are connected (0026; 0056-0058; claims 1-5; Figure).  As stated above, any geometry of conductive metal linkage contacting the stabilizing layer and the metal substrate would meet the claimed limitations including “mechanically”,  
	The reference is anticipatory.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allias et al as applied to claims 1-7, 9-11 above, and further in view of either US 8,569,212 or US 2007/0232500.
Allias et al is relied upon set forth above.  The reference differs from dependent claim 12 in failing to specify the claimed additional “lamination substrate” in contact with either the substrate or the stabilizing layer.
Each of US 8,569,212 or US 2007/0232500 teach the addition of additional layers to the multilayer article in order to improved processing or functional properties.  See US ‘212 Col 3, lines 50-60 and US ‘500 para 0033.  Each of the additional layer disclosed meet the broadly claimed “lamination substrate”.
Accordingly, the examiner submits that the claimed additional substrate layer is a well-known design to improved superconducting performance and would have been an obvious design choice to the skilled artisan.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


                                                                                                                                                                                                      /MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
January 25, 2022